EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 2nd day of March,
2007, by and between Global Capacity Group, Inc., a Texas corporation (the
“Company”), and Darin McAreavey (the “Employee”).
 
RECITALS:
 
A. The Company is in the telecommunications business.
 
B. The Employee and the Company wish to enter into new terms of employment.
 
C. The Company desires to employ the Employee and Employee desires to be
employed by the Company as a Senior Vice President, subject to the terms,
conditions and covenants hereinafter set forth.
 
D. As a condition of the Company employing the Employee, Employee has agreed not
to divulge to the public the Company’s confidential information, not to solicit
the Company’s vendors, customers or employees and not to compete with the
Company, all upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, the Employee and the Company hereby agree as
follows:
 
ARTICLE I
 
EMPLOYMENT
 
1.1 Employment. The Company hereby employs, engages and hires Employee, and
Employee hereby accepts employment, upon the terms and conditions set forth in
this Agreement. The Employee shall serve as a Senior Vice President of the
Company. The Employee shall have and fully perform the duties and
responsibilities required for such job title and position and shall perform such
additional services and discharge such other responsibilities as may be, from
time to time, assigned or delegated by the Company, but in no case shall there
be any significant increase in the job duties from the duties of the Employee
prior to the signing of this Agreement. The Employee shall report to the Chief
Executive Officer.
 
Upon the resignation of Derry L. Behm, our current Chief Financial Officer, the
Employee will assume the title of Chief Financial Officer of the Company and of
its parent Capital Growth Systems, Inc., as well as of the other subsidiaries of
Capital Growth Systems, Inc.
 
1.2 Activities and Duties During Employment. Employee represents and warrants to
the Company that Employee is free to accept employment with the Company and that
Employee has no prior or other commitments or obligations of any kind to anyone
else which would hinder or interfere with the performance of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Employee accepts the employment described in Article I of this Agreement and
agrees to devote the necessary time to timely perform the duties and
responsibilities fully, including the performance of such other services and
responsibilities as the Company may from time to time stipulate. Employee shall
be present on the Company premises or actively engaged in service to or on
behalf of the Company during normal business hours Monday through Friday,
excluding business travel and periods of personal leave, vacation and sick
leave. However, Employee shall not be required to relocate from his personal
residence without separate prior agreement between the parties.
 
1.3 Certain Definitions.
 
(a) The “Change-in-Control Date” shall mean the first date during the Employment
Term (as defined in Section 2.1) on which a Change-in-Control (as defined in
Section 1.3(b)) occurs.
 
(b) For the purpose of this Agreement, a “Change-in-Control” or
“Change-in-Control” shall mean:
 
(1) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either (A) the then
outstanding shares of common stock of Company (the “Outstanding Company Common
Stock”); or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change-in-Control: (x) any
acquisition directly from the Company, (y) any acquisition by the Company or any
of its subsidiaries, (z) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or (z) any acquisition by any corporation with respect to which, following such
acquisition, more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, is then beneficially owned, directly or indirectly,
by all or substantially all of the individuals and entities who were beneficial
owners, respectively of the Outstanding Company Common Stock and Outstanding
Company Voting Securities in substantially the same proportions as their
ownership, immediately prior to such acquisition, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be; or
 
(2) Completion by the Company of a reorganization, merger or consolidation, in
each case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation, beneficially own, directly or
indirectly, less than 50% of, respectively, of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be; or
 
 
1

--------------------------------------------------------------------------------

 
 
(3) Completion by the Company of: (A) a complete liquidation or dissolution of
Company; or (B) the sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, more than 50% of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be.
 
ARTICLE II
 
TERM
 
2.1 Term. The term of employment under this Agreement shall be one (1) year (the
“Initial Term”), commencing on the date of the Agreement. This Agreement may be
renewed by mutual agreement of the two parties for subsequent one-year terms as
agreed by the parties (each a “Renewal Term”). The Initial Term and any Renewal
Terms shall herein be referred to as the “Employment Term”.
 
2.2 Termination. The Employment Term and employment of Employee may be
terminated as follows:
 
(a) By the Company immediately for “Cause.” For the purpose of this Agreement,
“Cause” shall mean: (i) conduct amounting to fraud, embezzlement, or illegal
misconduct in connection with Employee’s duties under this Agreement; (ii) the
conviction of Employee by a court of proper jurisdiction of (or his or her
written, voluntary and freely given confession to) a crime which constitutes a
felony (other than a traffic violation) or an indictment that results in
material injury to the Company’s property, operation or reputation; (iii) the
willful failure of Employee to comply with reasonable directions of the Company
or any of the policies of the Company or (iv) willful misconduct or a material
default by the Employee in the performance or observance of any promise or
undertaking of Employee under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Automatically, without the action of either party, upon the death of
Employee (“Death”).
 
(c) By either party upon the Total Disability of the Employee. The Employee
shall be considered to have a Total Disability for purposes of this Agreement if
he is unable by reason of accident or illness to substantially perform his
employment duties, and is expected to be in such condition for periods totaling
six (6) months (whether or not consecutive) during any period of twelve (12)
months. Nothing herein shall limit the Employee’s right to receive any payments
to which Employee may be entitled under any disability or employee benefit plan
of the Company or under any disability or insurance policy or plan. During a
period of disability prior to termination hereunder, Employee shall continue to
receive his or her full compensation (including base salary and bonus) and
benefits, subject to offset to the extent of any disability insurance payments
received by the Employee pursuant to any disability insurance policy maintained
by or paid for by the Company.
 
(d) By the Employee upon ten (10) business days notice to the Company for Good
Reason, which notice shall state the reason for termination. For the purpose of
this Agreement, “Good Reason” shall mean: (i) any material failure by the
Company to comply with the provisions of this Employment Agreement, including
but not limited to, failure to timely pay any part of Employee’s compensation
(including salary, sales commissions, performance compensation in any form, or
bonus) or provide the benefits contemplated herein; or (ii) Employee’s voluntary
decision to terminate his employment with the Company any time commencing six
(6) months following a Change-in-Control.
 
2.3 Cessation of Rights and Obligations: Survival of Certain Provisions. On the
date of expiration or earlier termination of the Employment Term for any reason,
all of the respective rights, duties, obligations and covenants of the parties,
as set forth herein, shall, except as specifically provided herein to the
contrary, cease and become of no further force or effect as of the date of said
termination, and shall only survive as expressly provided for herein.
 
2.4 Cessation of Compensation. In lieu of any severance under any severance plan
that the Company may then have in effect, and subject to (i) the receipt of a
full and unconditional release from Employee and (ii) any amounts owed by the
Employee to the Company under any contract, agreement or loan document entered
into after the date hereof which relates solely to his or her employment with
the Company (including, but not limited to, loans made by the Company to the
Employee), the Company shall pay to the Employee, and the Employee shall be
entitled to receive, the following amounts within thirty (30) days of the date
of a termination of his or her employment:
 
(a) Voluntary Termination/Cause/Expiration of Term. Upon (i) Employee
terminating his employment without Good Reason, (ii) the expiration of the
Employment Term because the Employee elects to not extend the Employment Term,
or (iii) a termination of the Employment Term for Cause by the Company the
Employee shall be entitled to receive his or her or her base salary (which shall
include any of his or her unused vacation pay for the year of such termination)
and expense reimbursements solely through the date of termination.
 
(b) Death or Total Disability. Upon the termination of the Employment Term by
reason of the Death or Total Disability of the Employee, the Employee (or, in
the case of Death, his or her estate) shall be entitled to receive his base
salary (which shall include any of his or her unused vacation pay for the year
of such termination) and expense reimbursements solely through the date of
termination.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Involuntary. Upon the termination of the Employment Term by the Employee for
Good Reason, or by the Company due to termination of Employee’s employment
without Cause or due to failure to offer to renew this Agreement, the Employee
shall be entitled to receive in a lump sum the balance of his base salary for
the remaining term of the Employment Term or six (6) months, whichever is
greater (exclusive of any renewals of the then existing term) (the “Severance
Term”), together with prorated vacation pay and expense reimbursement through
the date of termination; provided, however, in the event that during the six (6)
months following a Change-in-Control the Company elects to terminate Employee’s
employment without Cause, or refuses to renew the Employment Term, if the
Employment Term is expiring during said six (6) month period, for at least an
additional one (1) year, then in such event the lump sum severance payment to
Employee shall be increased by an additional six (6) months to a total of twelve
(12) months. For the avoidance of doubt, the Severance Period shall in no case
be less than six (6) months even if the remaining term of Employment is less
than six (6) months. In addition, Employee shall be entitled to payment by the
Company of the premiums for group health insurance coverage otherwise payable by
Employee under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for the Severance Term. It shall be a condition to Employee’s right to
receive the payments described above that Employee shall be in compliance with
all of the Employee’s obligations which survive termination hereof, including
without limitation those arising under Articles IV and V hereof. The payments
described above are intended to be in lieu of all other payments to which
Employee might otherwise be entitled in respect of termination of Employee’s
employment without Cause unless otherwise required by law or under other
agreements between the parties.
 
2.5 Business Expenses.
 
(a) Reimbursement. The Company shall reimburse the Employee for all reasonable,
ordinary, and necessary business expenses incurred by him or her in connection
with the performance of his or her duties hereunder, including, but not limited
to, ordinary and necessary travel expenses and entertainment expenses. The
reimbursement of business expenses will be governed by the policies of the
Company from time-to-time and the terms otherwise set forth herein.
 
(b) Accounting. The Employee shall provide the Company with an accounting of his
or her expenses, which accounting shall clearly reflect which expenses were
incurred for proper business purposes in accordance with the policies adopted by
the Company and as such are reimbursable by the Company. The Employee shall
provide the Company with such other supporting documentation and other
substantiation of reimbursable expenses as will conform to Internal Revenue
Service or other requirements. All such reimbursements shall be payable by the
Company to the Employee within a reasonable time after receipt by the Company of
appropriate documentation therefor.
 
 
4

--------------------------------------------------------------------------------

 
 
2.6 Sole Compensation. Employee shall not be entitled to any other compensation
from the Company than as set forth in Article II hereof as a result of
termination of Employee’s employment. The foregoing shall not be construed to
limit any rights of Employee to receive the Contingent Consideration under the
Merger Agreement.
 
ARTICLE III
 
COMPENSATION AND BENEFITS
 
3.1 Compensation. During the Employment Term of this Agreement, the Company
shall pay Employee such salary and bonus as set forth on Exhibit A.
 
3.2 Payment. All compensation shall be payable in intervals in accordance with
the general payroll payment practice of the Company. The compensation shall be
subject to such withholdings and deductions by the Company as are required by
law.
 
3.3 Other Benefits. Employee shall be entitled to participate in any retirement,
pension, profit-sharing, health plan, insurance, disability income, incentive
compensation and welfare or any other benefit plan or plans of the Company which
may now or hereafter be in effect and for which the Employee is eligible.
Notwithstanding the forgoing, the Company shall be under no obligation to
institute or continue the existence of any such benefit plan.
 
ARTICLE IV
 
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETE AGREEMENT
 
4.1 Non-Disclosure of Confidential Information. Employee hereby acknowledges and
agrees that the duties and services to be performed by Employee under this
Agreement are special and unique and that as of a result of the employment
hereunder, Employee may acquire, develop and use information of a special and
unique nature and value that is not generally known to the public or to the
Company’s industry, including but not limited to, certain records, phone
locations, documentation, software programs, data bases of the Company or its
Affiliates, including without limitation, the Magenta data base, proprietary
information, price lists, contract prices for purchase and sale of telephone
access and telephone services, customer lists, prospect lists, pricing on
business proposals to new and existing customers, network configuration,
supplier pricing, equipment configurations, business plans, ledgers and general
information, employee records, mailing lists, accounts receivable and payable
ledgers, financial and other records of the Company or its Affiliates, and other
similar matters (all such information being hereinafter referred to as
“Confidential Information”). Employee further acknowledges and agrees that the
Confidential Information is of great value to the Company and its Affiliates and
that the restrictions and agreements contained in this Agreement are reasonably
necessary to protect the Confidential Information and the goodwill of the
Company. Accordingly, Employee hereby agrees that:
 
(a) Employee will not, while employed by the Company or at any time thereafter,
directly or indirectly, except in connection with Employee’s performance of the
duties under this Agreement, or as otherwise authorized in writing by the
Company for the benefit of the Company, divulge to any person, firm,
corporation, limited liability company, or organization, other than the Company
(hereinafter referred to as “Third Parties”), or use or cause or authorize any
Third Parties to use, the Confidential Information, except as required by law;
and
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Upon the termination of Employee’s employment for any reason whatsoever,
Employee shall deliver or cause to be delivered to the Company any and all
Confidential Information or documents containing Confidential Information,
including notes, drawings, notebooks, notes, records, keys, data and other
documents and materials belonging to the Company or its affiliates which is in
his or her possession or under his or her control relating to the Company or its
affiliates, regardless of the medium upon which it is stored, and will deliver
to the Company upon such termination of employment any other property of the
Company or its Affiliates which is in his or her possession or control.
 
4.2 Non-Solicitation Covenant. Employee hereby covenants and agrees that while
employed by the Company and for a period of one (1) year following the
termination of Employee’s employment with the Company for any reason, Employee
shall not (i) directly or indirectly, solicit, interfere with, or endeavor to
entice away from the Company or its Affiliates any person, firm, corporation,
limited liability company or other entity that was a customer of the Company at
any time while Employee was an employee of the Company or its Affiliates or who
is a “prospective customer” of the Company, or (ii) induce, attempt to induce or
hire any employee (or any person who was an employee during the year preceding
the date of any solicitation) of the Company or its Affiliates to leave the
employ of the Company or its Affiliates, or in any way interfere with the
relationship between any such employee and the Company or its Affiliates;
provided, however, that the restrictions set forth in this clause (ii) shall not
prohibit Employee, after termination of Employee’s employment with Company, from
retaining a former employee of Company if the former Employee first approached
Employee concerning the possibility of working for Employee. For purposes
hereof, “prospective customer” shall mean any person or entity which has been
solicited for business by Employee or any officer or other employee of the
Company during the one year period preceding the date of termination of
Employee’s employment with the Company, or if Employee is still employed by the
Company within the one year period preceding the event in question.
 
4.3 Non-Competition Covenant. Employee acknowledges that the covenants set forth
in this Section 4.3 are reasonable in scope and essential to the preservation of
the Business of the Company (as defined herein). Employee also acknowledges that
the enforcement of the covenant set forth in this Section 4.3 will not preclude
Employee from being gainfully employed in such manner and to the extent as to
provide a standard of living for himself or herself, the members of his or her
family and the others dependent upon Employee of at least the level to which
Employee and they have become accustomed and may expect. In addition, Employee
acknowledges that the Company has obtained an advantage over its competitors as
a result of its name, location and reputation that is characterized by near
permanent relationships with vendors, customers, principals and other contacts
which it has developed at great expense. Furthermore, Employee acknowledges that
competition by him or her following the termination or expiration of his or her
employment would impair the operation of the Company beyond that which would
arise from the competition of an unrelated third party with similar skills.
Employee hereby agrees that he shall not, during his or her employment and for a
period of one (1) year after the end of his or her employment, directly or
indirectly, engage in or become directly or indirectly interested in any
proprietorship, partnership, firm, trust, company, limited liability company or
other entity, other than the Company (whether as owner, partner, trustee,
beneficiary, stockholder, member, officer, director, employee, independent
contractor, agent, servant, consultant, lessor, lessee or otherwise) that
competes with the Company in the Business of the Company in the Restricted
Territory (as defined herein), other than owning an interest in a company listed
on a recognized stock exchange in an amount which does not exceed five percent
(5%) of the outstanding stock of such corporation. For purposes of this
Agreement, (i) the term “Business of the Company” shall include all business
activities and ventures related to providing telecommunications services or
products in which Global Capacity Group, Inc. is engaged, plans to engage in the
next twelve (12) months following termination of Employee’s employment or has
engaged in during the prior twelve (12) months, as determined at any time during
the employment of the Employee; and (ii) the term “Restricted Territory” means
the geographical area consisting of a seventy mile radius surrounding each city
(and including such city) in which the Company maintains either an office or a
telecommunications facility.
 
 
6

--------------------------------------------------------------------------------

 
 
4.4 Remedies.
 
(a) Injunctive Relief. Employee expressly acknowledges and agrees that the
Business of the Company is highly competitive and that a violation of any of the
provisions of Sections 4.1, 4.2 or 4.3 would cause immediate and irreparable
harm, loss and damage to the Company not adequately compensable by a monetary
award. Employee further acknowledges and agrees that the time periods and
territorial areas provided for herein are the minimum necessary to adequately
protect the Business of the Company, the enjoyment of the Confidential
Information and the goodwill of the Company. Without limiting any of the other
remedies available to the Company at law or in equity, or the Company’s right or
ability to collect money damages, Employee agrees that any actual or threatened
violation of any of the provisions of Sections 4.1, 4.2 or 4.3 may be
immediately restrained or enjoined by any court of competent jurisdiction, and
that a temporary restraining order or emergency, preliminary or final injunction
may be issued in any court of competent jurisdiction, without notice and without
bond.
 
(b) Enforcement. It is the desire of the parties that the provisions of Sections
4.1, 4.2 or 4.3 be enforced to the fullest extent permissible under the laws and
public policies in each jurisdiction in which enforcement might be sought.
Accordingly, if any particular portion of Sections 4.1, 4.2 or 4.3 shall ever be
adjudicated as invalid or unenforceable, or if the application thereof to any
party or circumstance shall be adjudicated to be prohibited by or invalidated by
such laws or public policies, such section or sections shall be (i) deemed
amended to delete therefrom such portions so adjudicated or (ii) modified as
determined appropriate by such a court, such deletions or modifications to apply
only with respect to the operation of such section or sections in the particular
jurisdictions so adjudicating on the parties and under the circumstances as to
which so adjudicated.
 
(c) Legal Fees. In any action to enforce the terms of this Agreement, the
prevailing party shall be entitled to reimbursement from the non-prevailing
party for all reasonable costs and expenses, including, but not limited to,
attorney’s fees, incurred by the prevailing party in connection with such
enforcement proceedings.
 
 
7

--------------------------------------------------------------------------------

 
 
4.5 Company. All references to the Company in this Article IV shall include
“Affiliates” of the Company, as that term is construed under Rule 405 of the
Securities Act of 1933, as amended.
 
4.6 Consideration. The undertakings of Employee pursuant to Sections 4.2 and 4.3
hereof are given to the Company in consideration for the payments, if any, to be
made pursuant to Section 2.4 hereof.
 
ARTICLE V
 
ASSIGNMENT OF INTELLECTUAL PROPERTY
 
5.1 Assignment of Patent Rights. If Employee, during the course of his or her
employment with the Company, creates or discovers any patentable or potentially
patentable invention or design, within the meaning of Title 35 of the United
States Code, any utility or design patent that may be derived from any such
invention or design created or discovered by Employee during the course of his
or her employment with the Company shall be assigned to the Company. Employee
agrees to fully cooperate with the Company in obtaining any such patents, and
Employee further agrees to execute any and all documents the Company may deem
necessary to obtain such patent or to document such assignment to the Company.
Employee hereby designates the Company as his/her attorney-in-fact to execute
any such documents relating to any such patent or assignment thereof to the
Company;
 
5.2 Work For Hire. Employee agrees that any original work of authorship fixed in
a tangible medium of expression, including but not limited to literary works;
computer programs, software or other associated intangible property; network
configuration; musical works, including any accompanying words; dramatic works,
including any accompanying music; pantomimes and choreographic works; pictorial,
graphic and sculptural works; motion pictures and other audiovisual works; sound
recordings; and architectural works, within the meaning of Title 17 of the
United States Code, created during the course of his or her employment with the
Company shall be a “work for hire” within the meaning of Section 201(b) of the
Copyright Act, 17 U.S.C. Section 201(b), and that all ownership rights comprised
in the copyright shall vest exclusively in the Company. Employee agrees to fully
cooperate with the Company in obtaining registration of any such copyright,
except that the Company will be responsible for any and all fees and costs
associated with obtaining any such copyright registration;
 
5.3 Trade Secrets. If Employee, during the course of his/her employment with the
Company, discovers, invents, or produces, without limitation, any information,
computer programs, software or other associated intangible property; network
configuration, formulae, product, device, system, technique, drawing, program or
process which is a “trade secret” as defined in his/her Employment Agreement or
within the meaning of the Illinois Trade Secret Act (irrespective of where
Employee is employed), such information, formulae, product, device, system,
technique, drawing, program or process shall be assigned to the Company.
Employee agrees to fully cooperate with the Company in protecting the value and
secrecy of any such trade secret, and further agrees to execute any and all
documents the Company deems necessary to document any such assignment to the
Company. Employee appoints the Company as his/her attorney-in-fact to execute
any documents the Company may deem necessary that relates to any such trade
secret or assignment thereof to the Company;
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1 Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given, delivered and received (a) when
delivered, if delivered personally, (b) four days after mailing, when sent by
registered or certified mail, return receipt requested and postage prepaid, (c)
one business day after delivery to a private courier service, when delivered to
a private courier service providing documented overnight service, and (d) on the
date of delivery if delivered by telecopy, receipt confirmed, provided that a
confirmation copy is sent on the next business day by first class mail, postage
prepaid, in each case addressed as follows:
 
To Employee at his or her home address as set forth on the books and records of
the Company with a copy to:
 
Company, at:
Global Capacity Group, Inc.
Attention: Chief Executive Officer
50 East Commerce Drive - Suite A
Schaumburg, IL 60173
Telephone: (630) 872-5820
Facsimile: (630) 872-5801
   
With a copy to:
Shefsky & Froelich Ltd.
Attention: Mitchell D. Goldsmith, Esq.
111 East Wacker Drive - Suite 2800
Chicago, IL 60611
Telephone: (312) 836-4006
Facsimile: (312) 275-7569



Any party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.
 
6.2 Entire Agreement; Amendments, Etc. This Agreement contains the entire
agreement and understanding of the parties hereto, and supersedes all prior
agreements and understandings relating to the subject matter hereof. Except as
provided in Section 4.4(b), no modification, amendment, waiver or alteration of
this Agreement or any provision or term hereof shall in any event be effective
unless the same shall be in writing, executed by both parties hereto, and any
waiver so given shall be effective only in the specific instance and for the
specific purpose for which given.
 
6.3 Benefit. This Agreement shall be binding upon, and inure to the benefit of,
and shall be enforceable by, the heirs, successors, legal representatives and
permitted assignees of Employee and the successors, assignees and transferees of
the Company. This Agreement or any right or interest hereunder may not be
assigned by Employee without the prior written consent of the Company. No
implication shall be drawn in favor or against either party based upon the role
of such party’s counsel in the drafting of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
6.4 No Waiver. No failure or delay on the part of any party hereto in exercising
any right, power or remedy hereunder or pursuant hereto shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or pursuant thereto.
 
6.5 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law
but, if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. If any part of any covenant or
other provision in this Agreement is determined by a court of law to be overly
broad thereby making the covenant unenforceable, the parties hereto agree, and
it is their desire, that the court shall substitute a judicially enforceable
limitation in its place, and that as so modified the covenant shall be binding
upon the parties as if originally set forth herein.
 
6.6 Compliance and Headings. Time is of the essence of this Agreement. The
headings in this Agreement are intended to be for convenience and reference
only, and shall not define or limit the scope, extent or intent or otherwise
affect the meaning of any portion hereof.
 
6.7 Counterparts. This Agreement may be executed in one or more counterparts,
whether by original, photocopy or facsimile, each of which will be deemed an
original and all of which together will constitute one and the same instrument.
 
6.8 Recitals. The Recitals set forth above are hereby incorporated in and made a
part of this Agreement by this reference.
 
6.9 Waiver of Jury Trial. All parties hereby agree, consent and waive any and
all right to a trial by jury in any action to construe or enforce this Agreement
or any of the rights, duties and obligations hereunder.
 
6.10 Survival. Notwithstanding anything to the contrary contained herein, the
terms of Articles III, IV, V and VI hereof shall survive any termination of this
Agreement and remain in full force and effect thereafter until each Article or
portion of Article expires under its own terms.
 
[Remainder of Page Intentionally Left Blank]
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.
 
COMPANY:
 
EMPLOYEE:
     
Global Capacity Group, Inc.
             
Darin McAreavey
By:
     
Its:
     






EXHIBIT A - ECONOMIC TERMS OF EMPLOYMENT AGREEMENT
 
Global Capacity Group, Inc./ Darin McAreavey
 
A. Compensation.
 

 
1.
Base Salary. During the Employment Term, the Company shall pay Employee such
salary and benefits as shall be agreed upon each year between Employee and the
Company. For the Initial Term, the Company shall pay Employee a base salary of
$175,000 per year. Thereafter, the Company shall review the Employee’s base
salary annually.

 

 
2.
Bonus or Commission Plan. The Company will pay an incentive bonus of 60% of the
base compensation based upon achieving the plan of record goals for revenue and
earnings for each year. These goals will be approved by the board of directors.
In addition, the Company will pay the Employee a sign on bonus of $25,000
guaranteed minimum bonus on March 2 2008 if Employee is still employed by the
Company.

 

 
3.
Other Benefits. Employee shall be entitled to participate in any retirement,
pension, profit-sharing, health plan, insurance, disability income, incentive
compensation, vacation and welfare or any other benefit plan or plans of the
Company which may now or hereafter be in effect and for which he is eligible.
Employee shall be allocated time-based options to purchase 300,000 shares of
capital stock of the Company’s parent, Capital Growth Systems, Inc. as detailed
in the separate form of option agreement provided to Employee, and Employee
shall be eligible for 300,000 Performance Based Options of Capital Growth
Systems, Inc. should the Board of Directors elect to award Performance Based
Options to Employee.

 

 
4.
Vacation. Employee shall be entitled to up to three (3) weeks of paid vacation
in each calendar year during the Employment Term, provided, however, that the
Employee’s 2006 calendar year vacation shall be prorated for the portion of the
calendar year remaining after the date hereof; Employee shall be entitled to
carry forward from one calendar year during the Employment Term to the next
calendar year up to one additional week’s vacation, to the extent it was accrued
and not taken in the previous year (i.e. not more than 4 week’s total vacation
can be taken in any year).

 
 
A-1

--------------------------------------------------------------------------------

 